Exhibit 10.8

Tyco International Ltd.
2004 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
PERFORMANCE SHARE UNIT AWARD

PERFORMANCE SHARE UNIT AWARD made in Princeton, New Jersey, as of July 2, 2007
(“Grant Date”).

1.             Grant of Award.  Tyco International Ltd. (“the Company”) has
granted you  Performance Share Units, as described in the grant notification
letter issued to you (“Grant Letter”), subject to the provisions of these Terms
and Conditions.  The Company will hold the Performance Share Units in a
bookkeeping account on your behalf until they become payable or are forfeited or
cancelled.

2.             Payment Amount.  Each Performance Share Unit represents one (1)
Share of Common Stock.

3.             Form of Payment.  Your vested Performance Share Unit Award,
determined in accordance with Section 4, will be redeemed solely for Shares,
subject to Section 14.

4.             (a) Vesting.  Subject to Section 4(b), your Performance Share
Unit Award will fully vest at the end of the performance cycle, as described in
Appendix A, if you are then an active employee. Any payment shall be made as
soon as practicable following the end of the performance cycle.

                (b) Award Adjustment.  The target number of Performance Share
Units specified in your Grant Letter shall be adjusted at the end of the
performance cycle based on the level of attainment of the performance metrics
and satisfaction of the other terms and conditions described in Appendix A. 
Such adjustment shall range from 0% to 200% of the target award set forth in
your Grant Letter.  The determination of the attainment of the performance
metrics and satisfaction of any other applicable terms and conditions will be
made at the sole discretion of the Committee.

5.             Termination of Employment.  Any Performance Share Units that have
not been earned as of your Termination of Employment pursuant to paragraphs 6
through 10 will immediately be forfeited, and your rights with respect to these
Performance Share Units will end. Termination of Employment means the date of
cessation of an Employee’s employment relationship with the Company or a
subsidiary for any reason, with or without Cause, as determined by the Company.


--------------------------------------------------------------------------------


 

6.             Death or Disability.  If your employment with the Company
terminates because of your Death or Disability, you will earn a pro rata portion
of your Award, if any, determined in accordance with Section 4 above, based on
the number of full months you have completed in the performance period
applicable to the Award. Any payment shall be made as soon as practicable
following the end of the performance cycle.

If you are deceased, the Company will make the payment, if any, to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate.

7.             Retirement.  For purposes of this Section 7, “Retirement” means
Termination of Employment on or after age 55 if the sum of your age and full
years of service with the Company is at least 60, and “Normal Retirement” means
Termination of Employment on or after age 60 if the sum of your age and full
years of service with the Company is at least 70.  If your employment with the
Company terminates because of your Retirement or Normal Retirement less than 12
months after the Grant Date, your Performance Share Units will immediately be
forfeited and your rights with respect to such Units will end.  If your
employment with the Company terminates because of your Retirement twelve or more
months after the Grant Date, you will earn a pro rata portion of your Award, if
any, determined in accordance with Section 4 above, based on the number of full
months you have completed in the performance cycle applicable to the Award. If
your employment with the Company terminates because of your Normal Retirement
twelve or more months after the Grant Date, your Award will be determined in
accordance with Section 4 above, as if you had continued active employment
through the end of the performance cycle applicable to the Award. Any payment
shall be made as soon as practicable following the end of the performance cycle.

8.             Change in Control.  In the event of a Change in Control, you will
fully vest in your Award and you will be paid the target number of Performance
Share Units specified in your Grant Letter.  Such payment will be made as soon
as is feasible after the date you vest.

9.             Termination of Employment as a Result of Divestiture or
Outsourcing.  If your involuntary Termination of Employment other than for Cause
is a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement, you will earn a pro rata portion of your Award, if any,
as is determined in accordance with Section 4 above, based on the number of full
months you have completed in the performance cycle applicable to the Award
through the closing date of the applicable transaction. Any payment shall be
made as soon as practicable following the end of the performance cycle.

Notwithstanding the foregoing, you shall not earn any portion of your Award in
accordance with the preceding paragraph if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement, or on the
effective date of such Outsourcing Agreement applicable to you, and (ii) you are
offered Comparable Employment with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

2


--------------------------------------------------------------------------------


 

For the purposes of this Section 9, (a) “Comparable Employment” is defined as
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which (i) the Company transfers
the performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

10.           Termination of Employment with Severance Benefits.  If your
Termination of Employment (i) occurs twelve months or more after the Grant Date,
(ii) is for a reason other than individual performance and (iii) you are
eligible to receive severance benefits under a severance plan maintained by the
Company or a Subsidiary or an employment agreement your Award will  immediately
be forfeited and your rights with respect to these Performance Share Units will
end; unless the severance plan or agreement expressly provides that you may earn
a pro rata portion your Award, if any, determined in accordance with Section 4
above, based on the number of full months you have completed in the performance
period applicable to the Award. Any payment shall be made as soon as practicable
following the end of the performance cycle. Notwithstanding the foregoing, the
Severance & Retention Plan for Headquarters Group Move Program shall not apply
to this Award.

11.           Withholdings.  The Company will have the right, prior to any
issuance or delivery of Shares based on your Performance Share Units, to
withhold or require from you the amount necessary to satisfy applicable tax
requirements, as determined by the Committee.  If you have not satisfied your
tax withholding requirements in a timely manner, the Company will have the right
to sell the number of Shares necessary to satisfy such requirements.

12.           Transfer of Award.  You may not transfer any interest in
Performance Share Units except by will or the laws of descent and distribution. 
Any other attempt to dispose of your interest in Performance Share Units will be
null and void.

13.           Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)           If you have been terminated for Cause, including without
limitation a termination as a result of your violation of the Company’s Code of
Ethical Conduct, any unearned Performance Share Units shall be immediately
rescinded and you will forfeit any rights you have with respect to such Units.
In addition, you hereby agree and promise immediately to deliver to the Company
the number of Shares (or, in the discretion of the Committee, the cash value of
said shares) you received for Performance Share Units during the period
beginning six

3


--------------------------------------------------------------------------------


(6) months prior to your Termination of Employment and ending on the second
anniversary of your Termination of Employment.

(b)           If the Committee determines, in its sole discretion, that at any
time after the Grant Date and prior to the second anniversary of your
Termination of Employment you (1) disclosed business confidential or proprietary
information related to any business of the Company or Subsidiary or (2) have
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (a) such employment or consultation arrangement would likely (in the sole
judgment of the Committee) result in the disclosure of business confidential or
proprietary information related to any business of the Company or a Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you have had access to business strategic or confidential information, and
(b) the Committee has not approved the arrangement in writing, any unearned
Performance Share Units will immediately be rescinded, and you will forfeit any
rights you have with respect to these Performance Share Units as of the date of
the Committee’s determination.

14.           Adjustments.  In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Performance Share Units and other relevant
provisions to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by the Performance Share 
Units.  Any such determinations and adjustments made by the Committee will be
binding on all persons.

15.           Restrictions on Payment of Shares.  Payment of Shares for your
Performance Share Units is subject to the conditions that, to the extent
required at the time of vesting, (a) the Shares underlying the Performance Share
Units will be duly listed, upon official notice of redemption, upon the NYSE,
and (b) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective.  The Company will not be required to deliver
any Common Stock until all applicable federal and state laws and regulations
have been complied with and all legal matters in connection with the issuance
and delivery of the Shares have been approved by counsel of the Company.

16.           Disposition of Securities.  By accepting the Award, you
acknowledge that you have read and understand the Company’s policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company’s securities.  The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Performance Share Units to the extent
that the Company has a right of recovery or reimbursement under applicable
securities laws.

17.           Plan Terms Govern.  The redemption of Performance Share Units, the
disposition of any Shares received for Performance Share Units, and the
treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the

4


--------------------------------------------------------------------------------


 

Committee may prescribe.  The Plan document, as may be amended from time to
time, is incorporated into these Terms and Conditions.  Capitalized terms used
in these Terms and Conditions have the meaning set forth in the Plan, unless
otherwise stated in these Terms and Conditions.  In the event of any conflict
between the terms of the Plan and the terms of these Terms and Conditions, the
Plan will control.  By accepting the Award, you acknowledge receipt of the Plan
and the prospectus, as in effect on the date of these Terms and Conditions.

18.           Personal Data.  To comply with applicable law and to administer
the Plan and these Terms and Conditions properly, the Company and its agents may
hold and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time.  By accepting the Award, you hereby give your
explicit consent to the Company’s processing any such personal data and/or
sensitive personal data.  You also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States.  The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries, the outside Plan administrator as selected by the
Company from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate.  You have the right to review and
correct your personal data by contacting your local Human Resources
Representative.  You understand that the transfer of the information outlined
here is important to the administration of the Plan, and that failure to consent
to the transmission of such information may limit or prohibit your participation
in the Plan.

19.           No Contract of Employment or Promise of Future Grants.  By
accepting the Award, you agree to be bound by these Terms and Conditions and
acknowledge that the Award is granted at the sole discretion of the Company and
is not considered part of any contract of employment with the Company or of your
ordinary or expected salary or other compensation and will not be considered as
part of such salary or compensation for purposes of any pension benefits or in
the event of severance, redundancy or resignation.  If your employment with the
Company or a Subsidiary is terminated for any reason, whether lawfully or
unlawfully, you agree that you will not be entitled by way of damages for breach
of contract, dismissal or compensation for loss of office or otherwise to any
sum, shares or other benefits to compensate you for the loss or diminution in
value of any actual or prospective rights, benefits or expectation under or in
relation to the Plan.

20.           Limitations.  Nothing in these Terms and Conditions or the Plan
gives you any right to continue in the employ of the Company or any of its
Subsidiaries or to interfere in any way with the right of the Company or any
Subsidiary to terminate your employment at any time.  Payment of your
Performance Share Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf.  You have no rights as a stockholder of the Company pursuant to the
Performance Share Units until Shares are actually delivered to you.

21.           Incorporation of Other Agreements.  These Terms and Conditions
(including Appendix A) and the Plan constitute the entire understanding between
you and the Company

5


--------------------------------------------------------------------------------


regarding the Performance Share Units.  These Terms and Conditions supersede any
prior agreements, commitments or negotiations concerning the Performance Share
Units.

22.           Severability.  The invalidity or unenforceability of any provision
of these Terms and Conditions will not affect the validity or enforceability of
the other provisions of the Agreement, which will remain in full force and
effect.  Moreover, if any provision is found to be excessively broad in
duration, scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

23.           Compliance with Section 409A.  Payments under the Plan may be
subject to Section 409A of the Internal Revenue Code. The Committee may make
such modifications to these Terms and Conditions as it deems necessary or
appropriate to comply with Section 409A.

By accepting this Award, you agree to the following:

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in these Terms and Conditions and the Plan; and

(ii)           you understand and agree that these Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Award, and that any prior agreements, commitments or negotiations concerning
the Performance Share Units are replaced and superseded.

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton,
NJ  08540 in writing within thirty (30) days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

[g173932kzi001.jpg]

Edward D. Breen
Chairman of the Board
and Chief Executive Officer,
Tyco International, Ltd.

 

 

6


--------------------------------------------------------------------------------